                 Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 1 of 22




     FINKELSTEIN & KRINSK LLP
 1   John J. Nelson. (SBN 317598)
     jjn@classactionlaw.com
 2   501 West Broadway, Ste. 1260
     San Diego, California 92101
 3   Telephone: (619) 238-1333
     Facsimile: (619) 238-5425
 4
     Attorneys for Plaintiff
 5   and the Putative Class
 6

 7
                                   IN THE UNITED STATES COURT FOR
 8
                      THE NORTHERN DISTRICT COURT OF CALIFORNIA
 9

10   ROBERT WEISS, individually and on behalf           Case No: 3:21-cv-06354-JCS
     of all others similarly situated,
11                                                       FIRST AMENDED CLASS ACTION
                               Plaintiff,                COMPLAINT FOR:
12   v.
13                                                           1.   VIOLATION OF CAL. BUS. &
     AS AMERICA, INC. d/b/a AMERICAN                    PROF. CODE § 17500, et seq.;
     STANDARD BRANDS, a Delaware
14   corporation,                                           2.     VIOLATION OF CAL. CIV.
                                                        CODE § 1750, et seq.;
15                         Defendant.                        3.   VIOLATION OF CAL. BUS. &
16                                                      PROF. CODE § 17200, et seq.

17                                                                 JURY TRIAL DEMANDED
18
            Plaintiff Robert Weiss (“Plaintiff”), individually and on behalf of all other persons
19

20   similarly situated, brings this class action complaint against Defendant AS America, Inc. d/b/a

21   American Standard Brands (“Defendant”) and hereby alleges as follows:
22   I.     INTRODUCTION
23          1.       Plaintiff brings this action on behalf of himself and the putative class against
24   Defendant to recover damages they sustained as a result of defective toilets manufactured and sold
25   by Defendant. Specifically, Defendant’s Champion brand toilet (the “Class Product”) contains an
26   improperly designed and manufactured gasket and/or flush valve assembly that prematurely fails
27   and necessitates frequent repairs and constant monitoring to prevent water waste. The purpose of
28   the gasket and/or valve assembly is to prevent water in the holding tank from draining until the


                                                         1
                 Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 2 of 22




     user flushes the toilet. In a relatively short period of time, the gasket and/or valve assembly may
 1
     blister and fill with water, preventing a watertight seal. The blister on the seal creates a leak path,
 2
     allowing water to leak down the flush valve mechanism causing unanticipated water loss and
 3
     increased water bills, oftentimes without the owner knowing of the excess water consumption until
 4
     they receive an expensive water bill. The leak path can also cause the toilet to periodically flush
 5
     on its own, also known as “ghost-flushing.” The defective Class Product caused Plaintiff to sustain
 6
     damages which include, but are not limited to, repair or replacement costs, increased water bills,
 7
     diminution in value of the toilet, overpayment at the time of purchase, and other related costs.
 8
            2.       Defendant markets and advertises the Class Product as having the WaterSense
 9
     certification that promises that the toilets will minimize consumption of water and help consumers
10
     maintain lower water bills and conserve water, a feature that is of particular importance to
11
     California consumers during the state’s historic drought. Unfortunately for consumers who choose
12
     to purchase a Class Product, the gasket and/or valves equipped in the Class Product water tank are
13
     made from a material that is not suitable for the task of maintaining a watertight seal and allows
14
     water to trickle through unbeknownst to the consumer. The gasket itself is a rigid material that
15
     often fails to maintain a watertight seal. Additionally, the gasket, when submerged in water as it is
16
     intended to be, will blister over time and absorb water, preventing a watertight seal and leading to
17
     the frequently reported issue of excessive water consumption or ghost flushing.
18
            3.       Defendant also is famous for advertising the Class Product as having the ability to
19
     flush a bucket of golf balls without issue while maintaining minimal water consumption. These
20
     representations are intended to convince consumers that despite the Class Product’s minimal water
21
     usage, the toilet is capable of performing well in excess of that which a toilet would need to flush.
22
     However, the Class Product fails to live up to this representation and many consumers report that
23
     not only dopes the toilet consume water in excess of Defendant’s representations, it also fails to
24
     deliver the promised flushing performance.
25
            4.       Even though Defendant is aware of the defect, it has not changed the design of the
26
     flush valve mechanism or the composition of the gasket to ensure that the Class Product matches
27
     the affirmative representations made by Defendant on the Class Product label, throughout its
28


                                                           2
                 Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 3 of 22




     television and internet marketing, and in Defendant’s in store promotional materials. Consequently
 1
     Plaintiff bring this Class Action Complaint to recover the damages sustained as a result of the
 2
     defective Class Product and to prevent future harm to consumers and California’s water resources
 3
     by compelling corrective action on the part of Defendant.
 4
     II.    JURISDICTION AND VENUE
 5
            5.        This Court has original jurisdiction over this matter pursuant to 28 U.S.C.§
 6
     1332(d), in that the matter in controversy exceeds $5 million, exclusive of interest and costs, and is
 7
     a class action in which any member of the class of plaintiffs is a citizen of a state different from
 8
     any defendant.
 9
            6.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) because a
10
     substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this District
11
     and because this Court has personal jurisdiction over Defendant. 15. The                Court      has
12
     personal jurisdiction over Defendant because the Product is advertised, marketed, distributed, and
13
     sold throughout California; Defendant engaged in the wrongdoing alleged in this Complaint
14
     throughout the United States, including in California; Defendant is authorized to do business in
15
     California; and Defendant has sufficient minimum contacts with California and/or otherwise has
16
     intentionally availed itself of the markets in California, rendering the exercise of jurisdiction by
17
     the Court permissible under traditional notions of fair play and substantial justice. Moreover,
18
     Defendant’s activity within California is substantial and widespread. At all relevant times hereto,
19
     Defendant was a foreign corporation duly authorized to conduct business in the State of California.
20
     III.   PARTIES
21
            Plaintiff
22
            7.        Plaintiff Robert Weiss (“Plaintiff”) is an individual and at all times relevant hereto
23
     has been a resident of Contra Costa County and a citizen of California. Plaintiff purchased three
24
     American Standard made Champion 4 toilets for his home. Prior to purchasing the Class Products,
25
     Plaintiff researched the toilets online and reviewed Defendant’s promotional materials, including
26
     those on the Class Product label and throughout the Lowes home improvement store in Concord,
27
     California where he ultimately purchased his Class Products. Plaintiff’s CLRA Venue Declaration
28


                                                            3
                 Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 4 of 22




     is attached hereto as Exhibit A. Plaintiff specifically sought out a toilet that featured minimal water
 1
     consumption as this would not only help him maintain a low water bill but would also allow him
 2
     to do his part to conserve water during California’s historic drought which has left reservoirs across
 3
     the state at perilously low levels. Moreover, Plaintiff saw Defendant’s YouTube advertisement
 4
     where the Class Product is featured as flushing, without issue, an entire bucket of golf balls.
 5
     Plaintiff was impressed by the combined advertised features of minimal water usage and strong
 6
     flushing power. Plaintiff read and relied on Defendant’s representations when deciding whether to
 7
     purchase the Class Product. Convinced that the Class Product would perform as advertised,
 8
     Plaintiff purchased the Class Products and had them installed in his home.
 9
            8.       Unbeknownst to Plaintiff, the gasket and or flush valve mechanism was inherently
10
     defective from the time it left Defendant’s possession and, soon after installation, began to slowly
11
     leak water through what should have been a watertight gasket and valve assembly. At the same
12
     time, the Class Product did not exhibit the outsized flushing power that Defendant promised and
13
     failed to even evacuate liquids from the bowl. Plaintiff was initially perplexed by this failure of
14
     the Class Product to perform as advertised but, after much investigation, eventually noticed that
15
     the water levels in the toilet tank would drop roughly an inch and a half a day even though no one
16
     had used or interacted with the Class Product during that time.
17
            9.       Once Plaintiff had identified that the toilets’ failure to flush as advertised was the
18
     result of water seeping through the gasket and/or valve assembly, he contacted Defendant and
19
     asked that they remedy the issue. Instead, Defendant sent three sets of new gaskets and instructed
20
     Plaintiff to effect the repairs himself. This required Plaintiff to remove the valve assembly, extract
21
     the gaskets, and then replace the gaskets and valve assemblies. This is a time consuming and
22
     technical process and Defendant refused to pay for a professional to fix the Class Product.
23
            10.      Within a few months of Plaintiff’s repair, the new gaskets began to fail, causing
24
     excess water consumption, particularly as some of the Class Products were installed in areas of the
25
     home seldom used by Plaintiff or his wife. Plaintiff again contacted Defendant and let them know
26
     of the issues he was experiencing despite his installing the new gaskets. This time, Defendant sent
27
     out three sets of entirely new valve assemblies and instructions as to how to install them in his
28


                                                           4
                Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 5 of 22




     malfunctioning toilets. The instructions required that Plaintiff separate, lift, and remove the entire
 1
     water tank from the toilets in order to replace the flush valve assemblies. When Plaintiff saw that
 2
     this process was even more physically and technically demanding then the installation of the
 3
     gaskets, he asked that Defendant send a plumber to his home to conduct the necessary repairs.
 4
     Defendant refused. Absent assistance from Defendant, Plaintiff attempted the repairs on his own
 5
     and, in the process of trying to remove a stuck 4-inch diameter nut, he was struck in the ribcage
 6
     by the wrench and likely fractured a rib. Plaintiff suffered soreness and tenderness in the area for
 7
     several weeks thereafter.
 8
             11.    Had Plaintiff known that his purchase of the Class Product would result in wasted
 9
     water and necessitating hours of his own time learning how to repair and replace gaskets and flush
10
     valve assemblies, he either would not have purchased the Class Products or certainly would have
11
     paid less for them. Given the multiple failures of the Class Product gaskets and/or valve assemblies
12
     Plaintiff regularly checks the toilets to ensure they have not failed for a third time.
13
             12.    Plaintiff would consider purchasing a Class Product in the future if he could believe
14
     that the Class Product conformed with the representations on the label and those made throughout
15
     Defendant’s marketing and promotional efforts.
16
             Defendant
17
             13.    Defendant AS America, Inc. d/b/a American Standard Brands is a nationally
18
     recognized designer, manufacturer, and distributor of plumbing fixtures incorporated in Delaware
19
     and headquartered at 1 Centennial Ave, Piscataway New Jersey 08854. The company was initially
20
     founded in 1875 as the Standard Sanitary Manufacturing Company and over the last 140 years,
21
     consumers have come to recognize American Standard as a premium and reputable brand.
22
     Throughout its marketing statements and promotional material Defendant repeatedly emphasizes
23
     that it “effectively deliver[s] water saving products” and that its products are the result of “quality
24

25   and innovation,” which is why they are found in 60% of American residences 1.
             14.    Defendant designed, marketed, and distributed the Class Product throughout
26
     California and nationwide. Defendant knew of the propensity of the Class Product to prematurely
27

28
        1
            https://www.americanstandard-us.com/about/company-info
                                                            5
                   Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 6 of 22




     fail, that it did not conserve water as promised, and that it would not exhibit the flushing power
 1
     promised by Defendant but refused to correct the Class Product labels or redesign the Class
 2
     Product to conform with Defendant’s affirmative representations. Defendant so refused because
 3
     of the substantial costs involved and the potential loss of sales that would result from conforming
 4
     the affirmative representations of the Class Product to the qualities and characteristics known by
 5
     Defendant. On information and belief, sales of the Class Product throughout California have
 6
     resulted in millions of dollars in profit to Defendant at the expense of California consumers and
 7
     California’s water resources.
 8
     IV.         SUBSTANTIVE ALLEGATIONS
 9
                 15.    Defendant manufacturers, markets, and distributes the Class Product throughout
10
     California and Nationwide. As part of its marketing efforts, intended to increase sales of the Class
11
     Product, Defendant represents that the toilets are certified for “high performance and water
12
     efficiency.” Moreover, Defendant advertises that the American Standard brand prioritizes sustainability
13

14   and “work[s] to reduce our environmental impact2.” While representing its focus on sustainability and
     the efficiency of its products, Defendant simultaneously advertises the flushing power of its toilets. One
15
     prominent and well-known advertisement that Defendant posts on YouTube and which was viewed by
16
     Plaintiff, features a demonstration of the purportedly superior flushing power of the Class Product. This
17
     is conveyed to consumers by demonstrating that the toilet can flush an entire bucket of golf balls without
18
     issue. In conjunction with the water saving features of the toilet, this marketing conveys a powerful
19
     impression on consumers.
20

21

22

23

24

25

26

27

28
           2
               https://www.americanstandard-us.com/about/sustainability
                                                             6
               Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 7 of 22




 1

 2

 3

 4

 5

 6

 7

 8

 9
             16.     Defendant also crafts the marketing statements and promotional material for the retail
10
     stores that sell its products, like Lowes, Home Depot, or Amazon.com. For example, Lowes displays
11
     the following representations regarding the Class Product on its website, calling it a “powerful high-
12
     efficiency toilet that conserves water” and that it is designed for “minimal maintenance:”
13

14

15

16

17

18

19           17.     Unfortunately for consumers like Plaintiff who view and rely on these
20   representations when making their purchasing decisions, the Class Product ends up consuming
21   more water than competitors because when the gasket or valve assembly fails, water can leak for
22   extended periods of time without detection. Additionally, the representations concerning flushing
23   power are false given the propensity of the gaskets and/or valve assemblies to fail. Finally,
24   Defendant is well aware that the Class Product is not a “minimal maintenance” product. Plaintiff
25   not only had to engage in repeated repairs of his brand-new product, using his own time and
26   energy, but he is forced to continually monitor them to ensure that they do not fail yet again.
27           Defendant has Long Known of the Propensity of the Class Product to Fail
28           18.     Defendant has long known that consumers will experience a failure of the Class


                                                            7
               Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 8 of 22




     Product gasket and/or valve assembly but conceals this knowledge from consumers and continues
 1
     to represent the Class Product as having characteristics that they do not have. Defendant is on
 2
     notice of the failure of the Class Product to perform as advertised via consumer complaints left on
 3
     websites and retail stores that it monitors, warranty requests, and reports of consumer
 4
     disappointment from retail stores that carry the Class Product.
 5
            19.     On Lowes.com purchasers of the Class Product have long complained of the toilets
 6
     propensity to leak through the gasket and/or valve assembly and Defendant often interacts with
 7
     and responds to these reviews. For example, in June of 2017 a purchaser left the following review
 8
     to which Defendant responded:
 9
            20.     Since then, purchasers from Lowes have left complaints concerning the same point
10
     of failure and those complaints continue to the present. The following are a small sample of
11
     complaints left on Lowes.com, which Defendant monitors:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         8
              Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 9 of 22




 1

 2

 3

 4

 5

 6

 7

 8

 9          21.     Additionally, in the Q&A section of the Lowes.com website it is apparent that the

10   issue persists to the present despite Defendant’s awareness:

11

12

13

14

15

16

17

18

19          22.     Lowes is not the only retailer that receives complaints from aggrieved consumers.

20   Amazon.com, on which Defendant maintains a storefront also contains significant reports, dating

21   back years, from consumers frustrated with the performance of the Class Product:

22

23

24

25

26

27

28


                                                         9
                  Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 10 of 22




 1

 2

 3

 4           23.      And again, the Amazon.com reviews show that this problem persists to the present
 5   as demonstrated by this July 2021 complaint:
 6

 7

 8

 9
             24.      The foregoing comprise only a small sample of the overall complaints received by
10
     Defendant. Defendant is also on notice of the issues complained of herein through their own pre-
11
     release design and testing, monitoring of consumer complaints, trade publications and blogs,
12
     reports from retailers, and an unusually high number of warranty requests. Despite this knowledge,
13
     Defendant continues to make false and deceptive affirmative representations, omit facts of which
14
     it is aware and which are material to consumers, and refuses to field durable, properly designed
15
     gaskets and/or valve assemblies to ensure the Class Product conforms to the representations on the
16
     label and consumer expectations.
17
             Tolling of the Statute of Limitations
18
             25.      Defendant has concealed from discovery the material facts identified herein by
19
     repeatedly affirming its representations as to water conservation, efficiency, minimal maintenance,
20
     and the Class Product’s flushing power by denying knowledge of the issue when consumers report
21
     a failure of the gasket and/or valve assembly and by performing illusory repairs by replacing failed
22
     gaskets and/or valve assemblies with identically similar components that Defendant knows will
23
     also fail.
24
             26.      Moreover, even through the exercise of ordinary diligence, Plaintiffs and the other
25
     Class Members could not have reasonably discovered, and could not have known of facts that
26
     would have caused a reasonable person to suspect, that Defendants failed to disclose material
27
     information within its knowledge about the propensity of the Class Product to prematurely fail.
28
             27.      Because all or substantially all of the gaskets and/or valve assemblies on Champion

                                                          10
              Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 11 of 22




     Toilets are defective in design and/or manufacture and are substantially certain to fail before their
 1
     expected lifespan, Plaintiff and members of the Class are entitled to damages in amount to be
 2
     determined at trial and an order enjoining Defendant from continuing its false and deceptive acts
 3
     and omissions.
 4
     V.      CLASS ACTION ALLEGATIONS
 5
             28.      Plaintiff realleges and incorporate herein all previous paragraphs of this Complaint.
 6
             29.      Plaintiff brings this action on behalf of himself and as a class action under Rule
 7
     23(a) and 23(b)(3) of the Federal Rules of Civil Procedure, seeking damages and injunctive relief
 8
     pursuant to California law on behalf of the following class (“the Class”):
 9
                       All persons or entities residing in California who purchased a
10                     Champion model toilet manufactured by Defendant AS America, Inc. or
                       its subsidiaries or affiliates within the applicable statute of limitations.
11                     Excluded from the class are Defendant, its officers, employees, agents,
                       and representatives.
12
             Plaintiff reserves the right to amend the Class definition prior to or after any class
13
     is certified by the Court.
14
             30.      Plaintiff does not know the exact size of the Class however Plaintiff believes that
15
     there are at least tens of thousands of individuals in the Class. The members of the Class are so
16
     numerous that joinder of all members is impractical.
17
             31.      Class members are identifiable from information and records in their possession
18
     and in the possession of Defendant.
19
             32.      Plaintiff’s claims are typical of the claims of other members of the Class, and
20
     Plaintiff will fairly and adequately protect the interest of the Class. Plaintiff’s interests are
21
     coincident with, and not antagonistic to, other members of the Class. Plaintiff have retained
22
     competent counsel experienced in the prosecution of class action litigation.
23
             33.      Common questions of law and fact exist as to all Class members and predominate
24
     over any questions solely affecting individual Class members. These common questions include,
25
     but are not limited to:
26
                     a.    Whether the Class Product suffers from a defective gasket and/or valve
27            assembly, causing damage to the owner including, but not limited to, repair and
              replacement costs, plumbing costs, significant water loss and increased water bills, and a
28            diminution of value when compared to its marketed condition;

                                                           11
              Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 12 of 22




                      b.    Whether Defendant knew or had reason to know that Plaintiff and other
 1            members of the Class purchased the Class Product and the flush valve mechanism to
              effectively and reliably seal to prevent water loss;
 2
                     c.     Whether the Class Product can be repaired or replaced so as to be
 3            substantially free from defects and work for their intended purposes;
 4                   d.    Whether the Class Product performs in accordance with the reasonable
              expectations of a reasonable customer;
 5
                      e.    Whether Defendant was unjustly enriched by its course of conduct;
 6
                     f.     Whether Defendant misrepresented a characteristic or quality of the Class
 7            Product;
 8                   g.    Whether Defendant concealed and or failed to disclose that the Class
              Product was defective;
 9
                    h.    Whether the Class Product was fraudulently and/or deceptively marketed to
10            consumers in violation of California’s False Advertising Law;
11                   i.   Whether Defendant committed an unfair, fraudulent, or unlawful act within
              the meaning of the California Unfair Competition Law.
12
            34.     Class action treatment is superior to the alternatives for the fair and efficient
13
     adjudication of the controversy alleged herein. Such treatment will permit a large number of
14
     similarly situated persons to prosecute their common claims in a single forum simultaneously,
15
     efficiently, and without duplication of the effort and expense that numerous individual actions
16
     would entail. No difficulties are likely to be encountered in the management of this class action
17
     that would preclude its maintenance as a class action, and no superior alternative exists for the fair
18
     and efficient adjudication of this controversy.
19
            35.     Prosecution of separate actions by individual members of the Class would create
20
     the risk of inconsistent or varying adjudications with respect to individual members of the Class
21
     that would establish incompatible standards of conduct for Defendant.
22
            36.     A class action is superior to other available methods for the fair and efficient
23
     adjudication of this controversy since joinder of all members is impractical. Furthermore, the
24
     amounts at stake for many of the Class members are not great enough to enable them to maintain
25
     separate suits against Defendant.
26

27

28


                                                          12
              Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 13 of 22




            37.       Without a class action, Defendant will likely retain the benefit of their wrongdoing
 1
     and will continue a course of action, which will result in further damages to Plaintiff and the
 2
     Class. Plaintiff does not envision difficulty in the management of this action as a class action.
 3

 4                                       FIRST COUNT
 5                VIOLATION OF THE CONSUMERS LEGAL REMEDIES ACT,
                                   CAL. CIV. CODE § 1750, et seq.
 6                         (Individually and on behalf of the California Class)

 7          38.       Plaintiff incorporates by reference the allegations set forth in the preceding

 8   paragraphs as though fully set forth herein.

 9          39.       Plaintiff brings this cause of action on behalf of himself and on behalf California

10   Class (“Class” for purposes of this Count).

11          40.       Defendant    is   a   “person”     as    defined   by   California    Civil   Code

12   § 1761(c).

13          41.       Plaintiff and the California Class Members are “consumers” within the meaning of

14   California Civil Code § 1761(d) because they purchased the Class Product for personal, family, or

15   household use.

16          42.       The sale of the Class Product to Plaintiff and the putative Class Members is a

17   “transaction” as defined by California Civil Code § 1761(e).

18          43.       Defendant’s acts and practices, which were intended to result, and which did result,

19   in the sale of the Class Product, violate § 1770 of the Consumers Legal Remedies Act (“CLRA”)

20   for at least the following reasons:

21            a. Defendant represented that the Class Product has characteristics, uses or benefits
                 which they do not have;
22
              b. Defendant advertised their goods with intent to not sell them as advertised;
23
              c. Defendant represented that their products are of a particular standard, quality, or grade
24               when they are not; and

25            d. Defendant represented that their goods have been supplied in accordance with a
                 previous representation when they have not.
26
            44.       By failing to disclose and concealing the defective nature of the Class Product from
27
     Plaintiff and the prospective class members, Defendant violated California Civil Code § 1761(a),
28
     as it represented that the Class Product has characteristics and benefits that they do not have, and

                                                          13
              Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 14 of 22




     represented that the Class Product was of a particular standard, quality, or grade when it was of
 1
     another. See Cal. Civ. Code §§ 1770(a)(5), (7), (9), and (16).
 2
            45.     Defendant’s unfair and deceptive acts or practices occurred repeatedly in
 3
     Defendant’s trade or business, were capable of deceiving a substantial portion of the purchasing
 4
     public and were not reasonably avoidable by Plaintiff and members of the Class.
 5
            46.     Defendant knew that the Class Product suffered from an inherent defect, were
 6
     defectively designed or manufactured, and were not suitable for their intended use. The propensity
 7
     of the Class Product gasket to prematurely fail, leak water, ghost-flush and fail to flush in
 8
     accordance with Defendant’s representations is inherent in the Class Product from the time it left
 9
     Defendant’s possession but may have not been discovered by putative class members until months,
10
     or years, after the purchase. Indeed, Defendant knew, or should have known, well in advance of
11
     Plaintiff’s purchase that the Class Product contained inadequately designed gaskets ad/or
12
     assemblies which cause the Class Product to consume water in excess of what consumer’s expect
13
     and contrary to the representations that the Class Product is designed to minimize water
14
     consumption yet maintain superior flushing power.
15
            47.     As a result of their reliance on Defendant’s omissions and/or misrepresentations,
16
     owners of the Class Product suffered an ascertainable loss of money, property, and/or value of
17
     their Class Product. Additionally, as a result of the improperly designed and manufactured Class
18
     Product, Plaintiff and the Class Members were harmed and suffered actual damages in that the
19
     Class Product is substantially certain to fail before its expected useful life has run.
20
            48.     Defendant was under a duty to Plaintiff and the California Class Members to
21
     disclose the defective nature of the Class Product and/or associated costs because Defendant was
22
     in a superior position to know the true state of facts about the propensity of the Class Product to
23
     fail to operate as promised and Plaintiff and California Class Members could not reasonably have
24
     been expected to learn or discover that their Class Product would not operate in line with
25
     Defendant’s representations until, and sometimes well after, it failed.
26
            49.     In failing to disclose the defective nature of the Class Product, Defendant
27
     knowingly and intentionally concealed material facts and breached its duty not to do so.
28


                                                           14
              Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 15 of 22




            50.      A reasonable consumer would have considered the facts Defendant concealed or
 1
     did not disclose to Plaintiff and the Class Members to be material in deciding whether to purchase
 2
     the Class Product or pay less for it. Had Plaintiff and the Class Members known of the defective
 3
     nature of the Class Product, they would not have purchased it or would have paid less for it.
 4
            51.      Plaintiff and the Class Members are reasonable consumers who do not expect
 5
     modern toilets advertised as conserving water and maintaining superior flush power to leak and
 6
     consume water unnecessarily. This is the reasonable and objective consumer expectation relating
 7
     to toilets advertised in the manner advertised by Defendant.
 8
            52.      As a result of Defendant’s conduct, Plaintiff and the Class Members were harmed
 9
     and suffered actual damages in that the Class Product experienced and will continue to experience
10
     excessive water consumption, ghost-flushing, and failure to exhibit the flushing power promised
11
     by Defendant.
12
            53.      As a direct and proximate result of Defendants’ unfair or deceptive acts or practices,
13
     Plaintiff and Class Members suffered and will continue to suffer actual damages. Had Defendant
14
     disclosed the known qualities and characteristics of the Class Product, including its propensity to
15
     prematurely fail, Plaintiff and members of the Class would not have been misled into purchasing
16
     the Class Product or would have paid significantly less for them.
17
            54.      Plaintiff, on behalf of himself and all other similarly situated California consumers,
18
     and as appropriate, on behalf of the general public of the State of California, seek injunctive relief
19
     prohibiting Defendant from continuing these unlawful practices pursuant to California Civil Code
20
     § 1782(a)(2), and such other equitable relief, including restitution of either (1) the full purchase
21
     price paid by customers who purchased a Class Product, or (2) a portion of the purchase price paid
22
     by customers who purchased a Class Product reflecting the difference in value as compared to a
23
     toilet that performs consistent with Defendant’s representations.
24
            55.      In addition to other forms of notice as alleged herein, Plaintiff provided Defendant
25
     with notice of its violations of the CLRA pursuant to California Civil Code § 1782(a) via certified
26
     mail demanding that Defendant correct such violations. If Defendant fails to adequately respond
27

28


                                                          15
              Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 16 of 22




     to the letter within 30 days Plaintiff will also seek actual damages and attorneys’ fees as allowed
 1
     by the CLRA.
 2
                                            SECOND COUNT
 3                        VIOLATION OF THE FALSE ADVERTISING LAW
                              CAL. BUS. & PROF. CODE § 17500, et seq.
 4                          (Individually and on behalf of the California Class)
 5          56.       Plaintiff incorporates by reference the allegations set forth in the preceding
 6   paragraphs as though fully set forth herein.
 7          57.       Plaintiff bring this cause of action on behalf of themselves and on behalf of the
 8   California Class (“Class” for purposes of this Count).
 9          58.       Defendant has benefitted from intentionally selling at an unjust profit a defective
10   Class Product at artificially inflated prices due to the concealment of the propensity of the Class
11   Product to consume excess water, ghost flush and/ or fail to flush with the power advertised by
12   Defendant, and Plaintiff and other Class Members overpaid for their Class Product.
13          59.       Defendant publicly disseminated advertising and promotional material that was
14   designed and intended to convey to the public that the Class Product minimized water
15   consumption, was capable of flushing a bucket of golf balls, and operated as consumers would
16   expect the Class Product to operate.
17          60.       Defendant was aware, or should have been aware, of the propensity of the Class
18   Product to fail to perform as advertised at the time Plaintiff and Class Members purchased the
19   Class Product.
20          61.       However, Defendant negligently or intentionally made representations in its
21   advertisements, and, due to issues it was aware of, did not sell a Class Product that conformed to
22   the representations and promises in the publicly disseminated advertisements.
23          62.       Defendant unjustly received and retained benefits from Plaintiff and the other Class
24   Members.
25          63.       It is inequitable and unconscionable for Defendant to retain these benefits.
26          64.       Because Defendant wrongfully concealed its misconduct, Plaintiff and Class
27   Members were not aware of the facts concerning the Class Product and did not benefit from
28   Defendants’ misconduct.


                                                           16
              Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 17 of 22




             65.     Defendant knowingly accepted the unjust benefits of its wrongful conduct.
 1
             66.     Defendant had notice of conduct as alleged herein.
 2
             67.     As a result of Defendant’s misconduct, Plaintiff and the Class Members suffered
 3
     an injury-in-fact and lost money and/or property in an amount to be proven at trial.
 4
                                            THIRD COUNT
 5                      VIOLATION OF THE UNFAIR COMPETITION LAW
                                  CAL. CIV. CODE §§ 17200, et seq.
 6                         (Individually and on behalf of the California Class)
 7           68.     Plaintiff incorporates by reference the allegations set forth in the preceding
 8   paragraphs as though fully set forth herein.
 9           69.     Plaintiff brings this cause of action on behalf of himself and on behalf of the
10   California Class (“Class” for purposes of this Count).
11           70.     As a result of their reliance on Defendant’s omissions and/or misrepresentations,
12   owners and lessees of the Class Product suffered an ascertainable loss of money, property, and/or
13   value in connection with the purchase of their Class Product. Additionally, Plaintiff and members
14   of the California were harmed and suffered actual damages in that the Class Product is substantially
15   certain to fail before its expected useful life has run.
16           71.     California Business & Professions Code § 17200 prohibits acts of “unfair
17   competition,” including any “unlawful, unfair or fraudulent business act or practice” and “unfair,
18   deceptive, untrue or misleading advertising.”
19           72.     Plaintiff and members of the California Class are reasonable consumers who do not
20   expect their toilets to prematurely suffer from excessive water consumption, ghost-flushing, and
21   failing to flush with the power advertised by Defendant.
22           73.     Defendant knew the Class Product suffered from inherent defects, were defectively
23   designed or manufactured, would fail prematurely, and were not suitable for their intended use.
24           74.     In failing to disclose the known qualities and characteristics of the Class Product,
25   Defendant knowingly and/or intentionally concealed material facts and breached its duty not to do
26   so.
27           75.     Defendant was under a duty to Plaintiff and members of the Class to disclose the
28   propensity of the Class Product to fail prematurely and/or fail to perform as advertised because


                                                            17
               Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 18 of 22




     Defendant was in a superior position to know the true state of facts about the Class Product and
 1
     Plaintiff and members of the Class could not reasonably have been expected to learn or discover
 2
     that the Class Product would fail to perform as Defendant promised.
 3
             76.     A reasonable consumer would have considered the facts Defendant concealed or
 4
     did not disclose to Plaintiff and members of the Class to be important in deciding whether to
 5
     purchase the Class Product or pay less for it. Had Plaintiff and members of the Class known the
 6
     facts known to Defendant regarding the Class Product, they would not have purchased it or would
 7
     have paid less for it.
 8
             77.     Defendant continued to conceal the defective nature of the Class Product even after
 9
     consumers began to report problems. Once Defendant became aware of sufficient reports from
10
     consumers regarding issues with the Class Product, Defendant did not alter or modify its
11
     affirmative representations or warn consumers, on the product label or insert, that if they
12
     experienced elevated water consumption, ghost-flushing, and weak flushing, that they should
13
     inspect their toilets or contact Defendant’s helpline to allow the consumer to mitigate water waste
14
     and prevent further harm. Defendants continue to cover up and conceal the true nature of the Fuel
15
     Pump Defect. Additionally, despite receiving substantial reports of the Class Product failing,
16
     Defendant responds to consumers who complain that such failures are a surprise to Defendant and
17
     that “It is not very common for these products to have problems right out of the box. As the
18
     manufacturer, we are very interested in supplying consumers with a quality product that delivers
19
     the expected performance.” In so doing, Defendant actively conceals the widespread failure of the
20
     Class Product to perform as advertised or expected by consumers.
21
             78.     Defendant’s acts, conduct, and practices were fraudulent, in that they constituted
22
     business practices and acts that were likely to deceive reasonable members of the public.
23
     Defendants’ acts, conduct, and practices were fraudulent because they are immoral, unethical,
24
     oppressive, unscrupulous, and/or are substantially injurious to consumers.
25
             79.     Defendants’ acts, conduct, and practices were unfair in that they constituted
26
     business practices and acts the utility of which does not outweigh the harm to consumers.
27

28


                                                         18
                Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 19 of 22




     Defendants’ business acts and practices were further unfair in that they offend established public
 1
     policy, are immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers.
 2
               80.    A business practice is unlawful if it is forbidden by any law. Defendants’ acts,
 3
     conduct, and practices were unlawful, in that they constituted violations of the California
 4
     Consumers Legal Remedies Act and violations of California’s False Advertising Law;
 5
               81.    By its conduct, Defendant has engaged in unfair competition and unlawful, unfair,
 6
     and fraudulent business practices.
 7
               82.    Defendant’s unfair or deceptive acts or practices occurred repeatedly in
 8
     Defendant’s trade or business and were capable of deceiving a substantial portion of the purchasing
 9
     public.
10
               83.    As a direct and proximate result of Defendant’s unfair and deceptive practices,
11
     Plaintiff and members of the Class have suffered and will continue to suffer actual damages.
12
               84.    Defendant had notice of their conduct as alleged herein.
13
               85.    Defendant has been unjustly enriched and should be required to make restitution to
14
     Plaintiff and members of the Class pursuant to §§ 17203 and 17204 of the Business & Professions
15
     Code. Plaintiff and members of the Classes also seek injunctive relief as deemed appropriate by
16
     the Court.
17
     VI.       PRAYER FOR RELIEF
18
               WHEREFORE, Plaintiff and the Class pray for relief and judgment as follows:
19
               A.     For an order declaring that this action is properly maintained as a class action and
20
     appointing Plaintiff as a representative for the Class, and appointing Plaintiff’s counsel as Class
21
     counsel;
22
               B.     That Defendant bear the costs of any notice sent to the Class;
23
               C.     For an order awarding Plaintiff and the members of the Class actual damages,
24
     restitution, and/or disgorgement;
25
               D.     For an order enjoining Defendant from continuing to engage in the unlawful and
26
     unfair business acts and practices as alleged herein;
27
               E.     For an order awarding Plaintiff and the members of the Class pre- and post-
28


                                                          19
              Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 20 of 22




     judgment interest;
 1
            F.     For an order awarding attorneys' fees and costs of suit, including expert's witnesses
 2
     fees as permitted by law; and
 3
            G.     Such other and further relief as this Court may deem just and proper.
 4
     VII.   JURY TRIAL DEMAND
 5
            Plaintiff demand a trial by jury for all of the claims asserted in this Complaint so triable.
 6

 7
     DATED: August 20, 2021                                Respectfully submitted,
 8
                                                           FINKELSTEIN & KRINSK LLP
 9

10                                                         By: /s/ John J. Nelson
11                                                         John J. Nelson
                                                           501 W. Broadway, Ste. 1260
12                                                         San Diego, CA 92101
                                                           Telephone: (619) 238-1333
13                                                         Facsimile: (619) 238-5425
14                                                         Attorneys for Plaintiff
                                                           and the Putative Classes
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          20
Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 21 of 22




               EXHIBIT A
Case 3:21-cv-06354-JCS Document 6 Filed 08/20/21 Page 22 of 22
